Exhibit 10.8

 



LIMONEIRA COMPANY
2010 AMENDED AND RESTATED OMNIBUS INCENTIVE PLAN

 

Form of Award Agreement

 

THIS AWARD AGREEMENT (the “Agreement”), made effective as of
______________________(the “Effective Date”), between LIMONEIRA COMPANY, a
Delaware corporation (“Limoneira”), and XXXXXXX (the “Participant”).

 

RECITALS:

 

Limoneira desires to carry out the purposes of the Limoneira Company 2010
Amended and Restated Omnibus Incentive Plan, as it may be amended and/or
restated (the “Plan”), by affording the Participant the Award opportunities, as
hereinafter provided.

 

In consideration of the foregoing, of the mutual promises set forth below and of
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto, intending to be legally bound, agree as
follows:

 

PART I– Performance Share-Based Award and Restricted Shares

 

1. Performance Period. The Performance Period is Limoneira’s fiscal year
beginning on _____________________, and ending on _____________________.

 

2. Target Performance Share-Based Award. Subject to the terms of this Agreement
(including, without limitation, Section 4(b) relating to non-Covered Employees)
and the Plan, Limoneira hereby grants the Participant the opportunity to earn a
percentage of the Participant’s annual base salary in effect on
_____________________payable in shares of Limoneira common stock, $0.01 par
value per share (“Common Stock”) in accordance with the terms of this Agreement
with the Fair Market Value of the Common Stock determined on the Issue Date (as
hereafter defined) (the “Target Performance Share-Based Award”).

 

3. Performance Goal. The Target Performance Share-Based Award shall be subject
to Limoneira’s achievement of the following Performance Goal, namely, an “Income
Goal” pursuant to which the net income of Limoneira for the Performance Period
is at least ____________percent (___%) of Limoneira’s budgeted net income of
____________________dollars ($_____) for the Performance Period (“Budgeted Net
Income”).

 

4. Determination of Actual Performance Share-Based Award. The actual Performance
Share-Based Award, if any, earned by the Participant under this Agreement, not
in excess of the Target Performance Share-Based Award and based upon the
attainment of the Performance Goals during the Performance Period, is referred
to herein as the “Performance Share-Based Award.” The Performance Share-Based
Award will be determined as follows, as certified in writing by the Compensation
Committee (“Committee”):

 

(a) Determination by Committee. The Committee shall determine the Performance
Share-Based Award during the ninety (90) days immediately following the end of
the Performance Period. Up to ____________percent (___%) of the Target
Performance Share-Based Award may be awarded if the Income Goal is achieved; and
up to ____________percent (___%) of the Target Performance Share-Based Award may
be awarded if the Income Goal is exceeded such that the net income of Limoneira
for the Performance Period is at least ____________percent (___%) but less than
____________percent (___%) of Limoneira’s Budgeted Net Income for the
Performance Period; and up to ____________percent (___%)of the Target
Performance Share-Based Award may be awarded if the Income Goal is exceeded such
that the net income of Limoneira for the Performance Period is at least
____________percent (___%), but less than ____________percent (___%), of
Limoneira’s Budgeted Net Income for the Performance Period; and up to
____________percent (___%) of the Target Performance Share-Based Award may be
awarded if the Income Goal is exceeded such that the net income of Limoneira for
the Performance Period is at least ____________percent (___%) of Limoneira’s
Budgeted Net Income for the Performance Period. The Committee may award less
than the Target Performance Share-Based Award even if the Performance Goal is
met.

 



A- 1

 

 

(b) Non-Covered Employees. Notwithstanding the Performance Goals, the
Performance Share-Based Award to a non-Covered Employee Participant will be
determined at the sole discretion of the Committee and, accordingly, may be more
or less than the Target Performance Share-Based Award.

 

(c) Award Date; Issue Date. The date upon which the Committee makes its
determination of the Performance Share-Based Award is referred to herein as the
“Award Date.” Shares of Common Stock equal to the Performance Share-Based Award
shall be issued on the “Issue Date” based upon the Fair Market Value of the
Common Stock on the Issue Date. The Award Date and Issue Date will occur on or
after ____________, and on or before ____________; provided that no Participant
shall have the right to designate the calendar year in which the Committee makes
its determination of the Performance Share-Based Award or the Issue Date.

 

5. Stock Legends. The Performance Share-Based Award Shares shall be represented
by Common Stock certificate(s) registered in the Participant’s name, or by
shares designated for the Participant in book-entry form on the records of
Limoneira’s transfer agent, subject to the restrictions set forth in Sections 7
and 8 of this Agreement. Any stock certificate, or direct registration system
book-entry account, issued or established for the Performance Share-Based Award
Shares shall bear, in addition to applicable securities law legends, the
following or similar service-based legend:

 

“The transferability of this certificate and the shares of Common Stock
represented hereby are subject to the terms, conditions, and restrictions
(including forfeiture) contained in the Limoneira Company 2010 Amended and
Restated Omnibus Incentive Plan, as it may be amended and/or restated, and
Sections 7 and 8 of the Award Agreement entered into between the registered
owner and Limoneira Company. A copy of such Plan and Agreement is on file in the
offices of Limoneira Company, 1141 Cummings Road, Santa Paula, CA 93060,
Attention: Compensation Committee.”

 

6. Custody of Shares. Any Common Stock certificates or book-entry shares
evidencing such Performance Share-Based Award Shares shall be held in custody by
Limoneira or, if specified by the Committee, with a custodian or trustee, until
the service-based restrictions thereon set forth in Sections 7 and 8 of this
Agreement shall have lapsed. The Participant agrees to deliver a stock power,
duly endorsed in blank, relating to any such Performance Share-Based Award
Shares in certificate or book entry form.

 



A- 2

 

 

7. Service-Based Restrictions and Vesting. As of the Issue Date, the Performance
Share-Based Award Shares shall be subject to service-based restrictions, such
that subject to the terms of the Plan and the Agreement, the Participant shall
Vest in the Performance Share-Based Award Shares only so long as the Participant
remains continuously employed with Limoneira or an Affiliate through the dates
listed below:



 

Thus, the Performance Share-Based Award Shares shall hereinafter be referred to
as “Restricted Shares.” The Committee has sole authority to determine whether
and to what degree the Restricted Shares have Vested and to interpret the terms
and conditions of this Agreement and the Plan, including whether to issue shares
Vested as of the Issue Date, free of the restrictions referred to in Sections 7
and 8 of this Agreement.

 

8. Termination of Employment; Forfeiture of Award.

 

(a) Except as may be otherwise provided in Section 8(b) of this Agreement, in
the event that the employment of the Participant with Limoneira or an Affiliate
is terminated by Limoneira or an Affiliate on or after the Issue Date, other
than for cause, any unvested Restricted Shares shall become fully Vested only in
the sole discretion of Limoneira. If a Participant’s employment is terminated by
Limoneira or an Affiliate for cause or a Participant at his sole discretion
terminates his employment with Limoneira or an Affiliate, and the Restricted
Shares have not Vested pursuant to Section 7 above, then the Restricted Shares,
to the extent not Vested as of the Participant’s termination of employment date,
shall be forfeited immediately upon such termination, and the Participant shall
have no further rights with respect to the Restricted Shares. The Committee (or
its designee, to the extent permitted under the Plan) shall have sole discretion
to determine if a Participant’s rights have terminated pursuant to the Plan and
this Agreement, including but not limited to the authority to determine the
basis for the Participant’s termination of employment. The Participant expressly
acknowledges and agrees that, except as otherwise provided herein, the
termination of the Participant’s employment shall result in forfeiture of the
Restricted Shares to the extent the Restricted Shares have not Vested as of the
Participant’s termination of employment date.

 

(b) Notwithstanding the provisions of Section 8(a) above, the following
provisions shall apply if any of the following shall occur on or after the Issue
Date but prior to the full Vesting of the Restricted Shares:

 

(i)Death. In the event that the Participant remains in continuous employment
with Limoneira or an Affiliate from ____________ until the Participant’s death,
the Restricted Shares shall not be forfeited and any unvested Restricted Shares
shall immediately become fully Vested as of the date of death.

 



A- 3

 

 

(ii)Disability. In the event that the Participant remains in the continuous
employment with Limoneira or an Affiliate from ____________until the date of the
Participant’s termination of employment due to Disability, the Restricted Shares
shall not be forfeited and any unvested Restricted Shares shall immediately
become fully Vested on the date of the Participant’s “termination of employment”
on account of Disability. For this purpose, “Disability” shall mean the
Participant is unable to engage in his profession by reason of any medically
determinable physical or mental impairment that can be expected to result in
death or can be expected to last for a continuous period of not less than twelve
(12) months. The Committee shall certify Disability, after consultation with a
qualified medical examiner, and shall determine a Participant’s date of
termination after taking into account the Participant’s position and all
applicable laws.

 

(iii)Change of Control. In the event that the Participant incurs a termination
of employment, other than for cause or at his own discretion, within one (1)
year following a Change of Control, the Restricted Shares shall not be forfeited
and any unvested Restricted Shares shall immediately become fully Vested as of
the date of termination of employment.

 

(iv)Retirement. In the event that the Participant has been in the continuous
employment of Limoneira or an Affiliate for a period of at least the five (5)
years immediately preceding the Issue Date, and the Participant’s employment is
terminated due to retirement, the Restricted Shares shall not be forfeited and
any unvested Restricted Shares shall immediately become fully Vested on the date
of the Participant’s termination of employment due to retirement.

 

(v)Specified Employees. In the event that Section 409A of the Internal Revenue
Code of 1986, as amended, and the guidance issued thereunder (collectively,
“Section 409A”) applies and any Restricted Shares would be paid to a Participant
upon a “separation from service” within the meaning of Section 409A, and no
exemption or exclusion from Section 409A shall apply, no Restricted Shares shall
be released to any Participant who is a “specified employee” within the meaning
of Section 409A until the earlier of the first day of the seventh month after
the month of such Participant’s separation from service or the Participant’s
death.

 

(c) In the event the employment of the Participant with Limoneira or an
Affiliate terminates prior to the Issue Date, the Participant automatically
forfeits all rights to the Award set forth in Part I of this Agreement.

 



A- 4

 

 

9. Voting and Dividend Rights; Distribution of Shares Following Lapse of
Restrictions.

 

(a) After the Issue Date and during the period in which the restrictions
provided herein are applicable to the Restricted Shares, the Participant shall
have the right to vote such Common Stock and to receive any cash dividends paid
with respect to such Common Stock. Any dividend or distribution payable with
respect to such Common Stock that will be paid in Shares shall be subject to the
same restrictions provided for herein on the Restricted Shares. Any other
dividend or distribution (other than cash or Common Stock) payable on the
Restricted Shares, and any consideration receivable for or in conversion of or
exchange for the Restricted Shares, shall be subject to the terms and conditions
of this Agreement or with such modifications thereof as the Committee may
provide in its sole discretion, subject to applicable law.

 

(b) Upon the expiration of the service-based restrictions on the Restricted
Shares provided in this Agreement as to any portion of the Restricted Shares,
Limoneira in its sole discretion will either cause a new certificate(s)
evidencing such amount of Common Stock to be delivered to the Participant (or,
in the case of his death after Vesting, cause such certificate to be delivered
to Participant’s legal representative, beneficiary, or heir) or re-provide
book-entry Shares designated for the Participant (or, in the case of his death
after Vesting, provide book-entry Shares designated for Participant’s legal
representative, beneficiary, or heir) on the records of Limoneira’s transfer
agent, in each case free of the service-based restrictive legend set forth in
Section 8 of this Agreement; provided, however, that Limoneira shall not be
obligated to issue any fractional Shares of Common Stock in the event of Share
certificates.

 

10. Income Reporting; Withholding; Tax Matters; Fees.

 

(a) During each year of Vesting, Limoneira or its agent shall report all income
to the appropriate tax authorities and withhold and pay all required local,
state, federal, foreign income and other taxes and any other amounts required to
be withheld by any governmental authority or law. The Participant may elect to
have Shares withheld from the Vested Restricted Shares (or other evidence of
Common Stock ownership, including, without limitation, a direct registration
system book-entry account) to reimburse Limoneira for any taxes paid on his
behalf. The number of Shares to be withheld shall have a Fair Market Value as of
the date that the amount of tax to be withheld is determined as nearly equal as
possible to the amount of such obligations being satisfied. Alternatively, upon
the Vesting of the Restricted Shares, in accordance with procedures established
by the Committee, the Participant may elect to reimburse Limoneira in cash for
all applicable withholding taxes paid on his behalf.

 

(i)In General. Limoneira has made no warranties or representations to the
Participant with respect to the tax consequences (including but not limited to
income tax consequences) related to the Award or issuance, transfer, or
disposition of Restricted Shares (or any other benefit), and the Participant is
in no manner relying on Limoneira or its representatives for an assessment of
such tax consequences. The Participant acknowledges that there may be adverse
tax consequences with respect to the Restricted Shares (including but not
limited to the acquisition or disposition of the Restricted Shares) and that the
Participant should consult a tax advisor prior to such acquisition or
disposition. The Participant acknowledges that the Participant has been advised
that the Participant should consult with the Participant’s own attorney,
accountant, and/or tax advisor regarding the decision to enter into this
Agreement and the consequences thereof. The Participant also acknowledges that
Limoneira has no responsibility to take or refrain from taking any actions in
order to achieve a certain tax result for the Participant.

 



A- 5

 

 

(ii)Election Under Section 83(b) of the Code.

 

(A)The Participant understands that Section 83 of the Code generally taxes as
ordinary income the fair market value of the Shares as of the date on which the
Shares are “substantially vested,” within the meaning of Code Section 83. In
this context, “substantially vested” means that the restrictions on such Shares
(that have been issued) have lapsed and the Restricted Shares are Vested. The
Participant understands that he may elect to have his taxable income determined
at the time he acquires the Restricted Shares, rather than when and as the
restrictions on the Restricted Shares lapse, by filing an election under Section
83(b) of the Code with the Internal Revenue Service no later than thirty (30)
days after the Issue Date with respect to the Shares. The Participant
understands that failure to make a timely filing under Code Section 83(b) will
result in his recognition of ordinary income, as the restrictions on the
applicable Shares lapse, on the fair market value of the applicable Shares at
the time such restrictions lapse. The Participant further understands, however,
that if Shares, with respect to which an election under Section 83(b) has been
made, are forfeited, such forfeiture will be treated as a sale on which there is
realized a loss equal to the excess (if any) of the amount paid (if any) by the
Participant for the forfeited Shares over the amount realized (if any) upon
their forfeiture. If the Participant has paid nothing for the forfeited Shares
and has received no payment upon their forfeiture, the Participant understands
that he will be unable to recognize any loss on the forfeiture of the Restricted
Shares, even though the Participant incurred a tax liability by making an
election under Code Section 83(b).

 

(B)The Participant understands that he should consult with his tax advisor
regarding the advisability of filing with the Internal Revenue Service an
election under Section 83(b). ANY ELECTION UNDER CODE SECTION 83(b) THE
PARTICIPANT WISHES TO MAKE MUST BE FILED NO LATER THAN 30 DAYS AFTER THE ISSUE
DATE. THIS TIME PERIOD CANNOT BE EXTENDED. THE PARTICIPANT ACKNOWLEDGES THAT
TIMELY FILING OF A CODE SECTION 83(b) ELECTION IS THE PARTICIPANT’S SOLE
RESPONSIBILITY, EVEN IF THE PARTICIPANT REQUESTS LIMONEIRA OR ITS REPRESENTATIVE
TO FILE SUCH ELECTION ON HIS BEHALF.

 



A- 6

 

 

(C)The Participant will notify Limoneira in writing, in a form and manner
prescribed by Limoneira, within thirty (30) days if the Participant files an
election pursuant to Section 83(b) of the Code.

 

(b) Fees. All third party fees relating to the release, delivery, or transfer of
the Restricted Shares shall be paid by the Participant or other recipient. To
the extent the Participant or other recipient is entitled to any cash payment
from Limoneira or any of its Affiliates, the Participant hereby authorizes the
deduction of such fees from such payment(s) without further action or
authorization of the Participant or other recipient; and to the extent the
Participant or other recipient is not entitled to any such payments, the
Participant or other recipient shall pay Limoneira or its designee an amount
equal to such fees immediately upon the Vesting of the Restricted Shares.

 

A- 7

 

PART II – Performance Bonus Award

 

1. Performance Bonus Award Summary.

 

Performance Period: ____________ through  ____________ Target Performance Bonus
Award and Performance Goal: The Target Performance Bonus Award (“Target Bonus
Award”) shall be based on the Participant’s annual base salary in effect on
 ____________, multiplied by the percentage shown on Exhibit A, associated with
the net income of Limoneira for the Performance Period (“Performance
Goal”).  The Compensation Committee (“Committee”), in its sole discretion, has
elected to grant the Participant the opportunity to earn a “Bonus Award” derived
from the above calculation.

Discretionary Component:

(Does not apply to Covered Employees)

Notwithstanding the Performance Goal listed above being met, any additional
Bonus Award granted to a non-Covered Employee is at the sole discretion of the
Committee. Negative Discretion: A Bonus Award to either a Covered Employee or a
non-Covered Employee shall be subject to the Negative Discretion of the
Committee to reduce an award. Payment: Payment of a Bonus Award will be made in
a cash lump sum, subject to the approval of the Committee, on or after
 ___________and on or before  ____________; provided that no Participant shall
have the right to designate the calendar year of payment.

2. Performance Bonus Award. The Committee has sole authority to determine the
amount granted and payable, if any, and to interpret the terms and conditions of
this Agreement and the Plan. Subject to the terms of the Plan and the Agreement,
the Bonus Award shall be determined, awarded, and paid on or after ____________,
and on or before ____________, if the Performance Goals specified in Part II,
Section 1 are attained by Limoneira. The Committee shall certify in writing the
attainment of the Performance Goal. The date on which the Committee makes its
determination is referred to as the “Award Date.” The date the Bonus Award, if
any, is paid to a Participant is referred to as the “Payment Date.”

 

3. Specified Employees. In the event any Bonus Award would be paid to a
Participant upon a “separation from service” within the meaning of Section 409A
and no exemption or exclusion from Section 409A shall apply, no Bonus Award
shall be paid to any Participant who is a “specified employee” within the
meaning of Section 409A until the earlier of the first day of the seventh month
after the month of such Participant’s separation from service or the
Participant’s death.

A- 8

 

PART III – Provisions Applicable to Performance Share-Based/

Restricted Share Award and Performance Bonus Award

 

1. Incorporation of Plan. The rights and duties of Limoneira and the Participant
under this Agreement shall in all respects be subject to and governed by the
provisions of the Plan, the terms of which are incorporated herein by reference.
In the event of any conflict between the provisions in the Agreement and those
of the Plan, the provisions of the Plan shall govern. Unless otherwise provided
herein, capitalized terms in this Agreement shall have the same definitions as
set forth in the Plan. The Participant acknowledges receipt of the Plan by
executing this Agreement.

 

2. Nontransferability. The Performance Share-Based Award Shares and Restricted
Shares shall not be transferable (including by sale, assignment, pledge or
hypothecation) other than by will or the laws of intestate succession until the
Restricted Shares become Vested. Bonus Awards shall not be transferable other
than by will or the laws of the intestate succession. The designation of a
beneficiary in accordance with Plan procedures does not constitute a prohibited
transfer.

 

3. Superseding Agreement: Binding Effect. This Agreement supersedes any
statements, representations, or agreements of Limoneira or an Affiliate with
respect to the grant of the Awards or any related rights, and the Participant
hereby waives any rights or claims related to any such statements,
representations, or agreements. This Agreement does not supersede or amend any
existing confidentiality agreement, nonsolicitation agreement, noncompetition
agreement, any employment agreement or any other similar agreement between the
Participant and Limoneira or an Affiliate, including, but not limited to, any
restrictive covenants contained in such agreements.

 

4. Amendment and Termination; Waiver. Except as permitted by the Plan, and
subject to the terms of the Plan, this Agreement may be amended or terminated
only by the written agreement of the parties hereto. The waiver by Limoneira or
an Affiliate of a breach of any provision of the Agreement by the Participant
shall not operate or be construed as a waiver of any subsequent breach by the
Participant. Notwithstanding the foregoing, the Committee shall have unilateral
authority to amend the Plan and this Agreement (without Participant consent) to
reduce any Award or to the extent necessary to comply with applicable law or
changes to applicable law (including but in no way limited to federal securities
laws), and the Participant hereby consents to any such amendments to the Plan
and this Agreement.

 

5. Income Reporting; Withholding; Tax Matters. Limoneira, its Affiliates, or
their agents shall report all income to the appropriate tax authorities and
withhold all required local, state, federal, foreign, and other taxes and any
other amounts required to be withheld by any governmental authority or law.

 

In general, Limoneira and its Affiliates have made no warranties or
representations to the Participant with respect to the tax consequences
(including but not limited to income tax consequences) related to the Awards.
The Participant also acknowledges that Limoneira and its Affiliate have no
responsibility to take or refrain from taking any actions in order to achieve a
certain tax result for the Participant.

 

6. Notices. Any and all notices under this Agreement shall be in writing and
sent by hand delivery or by certified or registered mail (return receipt
requested and first-class postage prepaid), in the case of Limoneira, to its
Committee, 1141 Cummings Road, Santa Paula, CA 93060, and in the case of the
Participant, to the last known address of the Participant as reflected in
Limoneira’s records.

 



A- 9

 

 

7. Successors and Assigns. Subject to the limitations stated herein and in the
Plan, this Agreement shall be binding upon and inure to the benefit of the
Participant and the Participant’s executors, administrators, and beneficiaries
and Limoneira and its successors and assigns.

 

8. Counterparts; Further Instruments. This Agreement may be executed in two or
more counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. The parties hereto agree
to execute such further instruments and to take such further action as may be
reasonably necessary to carry out the purposes and intent of this Agreement.

 

9. Right of Offset. Notwithstanding any other provision of the Plan or this
Agreement, Limoneira may, subject to compliance with Code Section 409A (to the
extent applicable), reduce the amount of any benefit or payment otherwise
payable to or on behalf of the Participant by the amount of any obligation of
the Participant to Limoneira or an Affiliate that is or becomes due and payable,
and the Participant shall be deemed to have consented to such reduction.

 

10. Compliance with Laws; Restrictions on Awards and Shares. Limoneira may
impose such restrictions on the Awards and the shares or other benefits
underlying the Awards as it may deem advisable, including without limitation
restrictions under the federal securities laws, federal tax laws, the
requirements of any stock exchange, or similar organization and any blue sky,
state, or foreign securities laws applicable to such Awards or shares.
Notwithstanding any other provision in the Plan or this Agreement to the
contrary, Limoneira shall not be obligated to issue, deliver, or transfer any
shares of Common Stock, make any other distribution of benefits under the Plan,
or take any other action, unless such delivery, distribution, or action is in
compliance with all applicable laws, rules, and regulations (including but not
limited to the requirements of the Securities Act of 1933, as amended).
Limoneira may cause a restrictive legend or legends to be placed on any
certificate for Shares issued pursuant to the Performance Share-Based Award
Shares/Restricted Shares (or other evidence of Common Stock ownership,
including, without limitation, a direct registration system book-entry account)
in such form as may be prescribed from time to time by applicable laws and
regulations or as may be advised by legal counsel.

 

[Signature Page to Follow]

 

 

A- 10

 

 

 

IN WITNESS WHEREOF, this Agreement has been executed on the dates indicated
below on behalf of Limoneira and by the Participant effective as of the day and
year first above written.

 



  LIMONEIRA COMPANY             By:               Print Name:              
Title:               Date:                       PARTICIPANT                    
                Date:                 Address:                                  
 



  

A- 11

 

  



EXHIBIT A

LIMONEIRA COMPANY

2010 AMENDED AND RESTATED OMNIBUS INCENTIVE PLAN

Part II – Performance Bonus Award



 

 

 

 [image_001.jpg]

 

 

 

 

 

 

 

A- 12



 

 

 

